FILED
                                 NOT FOR PUBLICATION
                                                                              NOV 26 2021
                       UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                                 FOR THE NINTH CIRCUIT


In re: LISA GAY MELLEM,                          No.   21-60020

               Debtor,                           BAP No. 20-1174

------------------------------
                                                 MEMORANDUM*
LISA GAY MELLEM,

               Appellant,

 v.

CARL J. MELLEM, Successor Trustee of
the Dorothy B. Mellem Revocable Trust,

               Appellee


                           Appeal from the Ninth Circuit
                            Bankruptcy Appellate Panel
                Klein, Taylor, and Gan, Bankruptcy Judges, Presiding

                       Argued and Submitted November 18, 2021
                               San Francisco, California

Before: SCHROEDER, W. FLETCHER, and MILLER, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      The appellant, Lisa Mellem, appeals the judgment of the Bankruptcy

Appellate Panel in appellant’s ongoing efforts to obtain $75,000 from the estate of

her mother. The BAP ruled that, even if Lisa treated the funds as a loan that was

discharged in appellant’s bankruptcy proceeding, her mother was nevertheless free

to treat the $75,000 as an advance on the appellant’s inheritance. In re Mellem,

625 B.R. 172 (B.A.P. 9th Cir. 2021). The state probate court held that the mother

intended such an advance. The bankruptcy court could not overrule that state court

decision. Neither can we. The Bankruptcy Code prohibits an act to collect a debt

that has been discharged as a personal liability of the debtor. See 11 U.S.C. §

524(a)(2). An advance on an inheritance does not constitute such a personal

liability. The BAP, therefore, correctly recognized that an advance is not a loan

that can be discharged in bankruptcy proceedings.

      The motion to proceed in forma pauperis is denied as moot because Lisa

Mellem paid the filing fee.

      AFFIRMED.




                                          2